EXHIBIT 10.1


RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
US FOODS HOLDING CORP. 2019 LONG-TERM INCENTIVE PLAN
(Time-Based Restricted Stock Unit Award)
US Foods Holding Corp. (the “Company”), pursuant to the US Foods Holding Corp.
2019 Long-Term Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Restricted Stock Units set forth below. The Restricted
Stock Units are subject to all of the terms and conditions as set forth herein,
in the Restricted Stock Unit Agreement attached hereto, and in the Plan, all of
which are incorporated herein in their entirety. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.
Participant:
[Insert Participant Name]
Date of Grant:
[Insert Grant Date]
Number of Restricted Stock Units:
[Insert No. of Restricted Stock Units Granted]
Vesting Schedule:
 
Provided the Participant has not undergone a Termination at the time of each of
the following dates (each, a “Vesting Date”):


•    One-third (⅓) of the Restricted Stock Units (rounded down to the nearest
whole unit) will vest on the first (1st) anniversary of the Date of Grant;
•    One-third (⅓) of the Restricted Stock Units (rounded down to the nearest
whole unit) will vest on the second (2nd) anniversary of the Date of Grant; and
•    The remaining unvested Restricted Stock Units will vest on the third (3rd)
anniversary of the Date of Grant;


provided, however, that the Restricted Stock Units shall, upon the earliest to
occur of the following circumstances:


(i)    fully vest immediately prior to a Change in Control if the Restricted
Stock Units would not otherwise be continued, converted, assumed, or replaced by
the Company, a member of the Company Group or a successor entity thereto, or
provided such other treatment as determined by the Committee;
(ii)    fully vest immediately upon the Participant’s Termination by the Service
Recipient without Cause or by such Participant for Good Reason (as defined in
the Restricted Stock Unit Agreement) within the eighteen (18)-month period
immediately following a Change in Control to the extent the Restricted Stock
Units are continued, converted, assumed, or replaced by the Company, a member of
the Company Group or a successor entity thereto (a “CIC Termination”);
(iii)    fully vest immediately upon the Participant’s Termination due to
Disability or death; or
(iv)    continue to vest in accordance with the Vesting Schedule set forth above
in the event of the Participant’s Termination due to Retirement (as defined in
the Restricted Stock Unit Agreement), subject to the Participant’s continued
compliance with the Restricted Stock Unit Agreement and any employment, service,
non-competition, non-solicitation, restrictive covenant, confidentiality,
intellectual property or similar agreement with the Company, a member of the
Company Group or a successor entity thereto; provided, however, such Participant
shall not be entitled to such vesting treatment in the event of the
Participant’s Termination on or prior to the one-year anniversary of the Date of
Grant.
 
 

* * *




1

--------------------------------------------------------------------------------






THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.
US FOODS HOLDING CORP.                 PARTICIPANT
By:    /s/ David Works                                     
Name:     David Works
Title:     Executive Vice President,
    Chief Human Resources Officer




















    
    


2

--------------------------------------------------------------------------------






RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
US FOODS HOLDING CORP. 2019 LONG-TERM INCENTIVE PLAN
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the US Foods Holding Corp. 2019 Long-Term Incentive Plan (the
“Plan”), US Foods Holding Corp. (the “Company”) and the Participant agree as
follows. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan or the Grant Notice.
1.Grant of Restricted Stock Units. The Company hereby grants to the Participant
the number of Restricted Stock Units provided in the Grant Notice.
2.    Vesting. Subject to the terms of this Restricted Stock Unit Agreement and
the Plan, the Restricted Stock Units shall vest and the restrictions on such
Restricted Stock Units shall lapse as provided in the Grant Notice. The period
of time that the Restricted Stock Units remain subject to vesting shall be the
Restricted Period.
3.    Settlement of Restricted Stock Units. The provisions of Section 9(d)(ii)
of the Plan are incorporated herein by reference and made a part hereof,
provided that the Restricted Stock Units shall be settled in Common Stock within
sixty (60) days following each Vesting Date or, if earlier and subject to
Section 16 of this Restricted Stock Unit Agreement, within sixty (60) days
following a Change in Control, a CIC Termination or the Participant’s
Termination due to Disability or death, each as contemplated by the Grant Notice
and subject to Section 13(u) of the Plan, to the extent applicable.
Notwithstanding the foregoing, if the Restricted Stock Units are deemed
nonqualified deferred compensation within the meaning of Section 409A of the
Code, then to the extent required to comply with Section 409A of the Code:
(a)    upon a (i) Change in Control or (ii) CIC Termination pursuant to which
the vesting of the Restricted Stock Units is accelerated in accordance with the
Grant Notice, in each case if such Change in Control does not satisfy the
conditions specified in Section 13(u)(iii) of the Plan or the accelerated
settlement would be prohibited under Section 409A of the Code, the vested
Restricted Stock Units shall be settled within sixty (60) days following each
Vesting Date, or, if earlier and to the extent permitted by Section 409A of the
Code, the Participant’s death; or
(b)    upon a Termination due to Disability pursuant to which the vesting of the
Restricted Stock Units is accelerated in accordance with the Grant Notice, and
if the Participant would satisfy the age and service requirements set out in the
definition of Retirement herein at any time during the Restricted Period, then
the vested Restricted Stock Units shall be settled within sixty (60) days
following each Vesting Date.
4.    Treatment of Restricted Stock Units upon Termination. Subject to the
Termination vesting provisions contained in the Grant Notice, the provisions of
Section 9(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof.
5.    Definitions.
(a)    The term “Good Reason” as used in the Grant Notice or in this Restricted
Stock Unit Agreement shall, in the case of any Participant who is party to an
employment, service or similar agreement with the Company, any member of the
Company Group or any successor entity thereto that contains a definition of
“Good Reason”, mean and refer to the definition set forth in such agreement, and
in the case of any other Participant, “Good Reason” shall mean: (A) a material
diminution in the Participant’s base salary or annual bonus opportunity; (B) any
material diminution in the Participant’s authority, duties or responsibilities;
or (C) the relocation of the Participant’s principal work location by more than
fifty (50) miles; provided that none of these events shall constitute Good
Reason unless the Company fails to cure such event within thirty (30) days after
receipt from the Participant of written notice of the event which constitutes
Good Reason; provided, further, that “Good Reason” shall cease to exist for an
event on the




ACTIVE 252360859

--------------------------------------------------------------------------------





sixtieth (60th) day following the later of its occurrence or the Participant’s
knowledge thereof, unless the Participant has given the Company written notice
thereof prior to such date. Notwithstanding anything herein to the contrary, for
purposes of the last proviso of the immediately foregoing sentence, a series of
related events shall be deemed to have occurred on the date upon which the last
event in such series of related events has occurred. In the event of the
Participant’s Termination due to Good Reason, such Termination must occur within
sixty (60) days following the expiration of the Company cure period described
above.
(b)    Whenever the word “Participant” is used in this Restricted Stock Unit
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Restricted Stock Units may be transferred by will or by the laws of descent
and distribution, the word “Participant” shall be deemed to include such person
or persons.
(c)    The term “Retirement” shall mean a Termination by the Participant if, on
the date of such Termination the Participant shall have attained age sixty (60)
and a minimum of five (5) years of continuous service as an employee with the
Company Group.
6.    Non-Transferability. The Restricted Stock Units are not transferable by
the Participant except to Permitted Transferees in accordance with Section 13(b)
of the Plan. Except as otherwise provided herein, no assignment or transfer of
the Restricted Stock Units, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the Restricted Stock Units shall terminate and
become of no further effect.
7.    Dividend Equivalent Payments. The Participant shall be eligible to receive
dividend equivalents pursuant to the provisions of Sections 9(d)(ii) and 13(c)
of the Plan.
8.    Tax Withholding. The provisions of Section 13(d)(i) of the Plan are
incorporated herein by reference and made a part hereof. The Participant shall
satisfy such Participant’s withholding liability referred to in Section 13(d)(i)
of the Plan by having the Company withhold from the number of shares of Common
Stock otherwise issuable or deliverable pursuant to the settlement of the Award
a number of shares with a Fair Market Value equal to such withholding liability,
provided that the number of such shares may not have a Fair Market Value greater
than the minimum required statutory withholding liability unless determined by
the Committee not to result in adverse accounting consequences.
9.    Notice. Every notice or other communication relating to this Restricted
Stock Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Company
Secretary, and all notices or communications by the Company to the Participant
may be given to the Participant personally or may be mailed to the Participant
at the Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.
10.    No Right to Continued Service. This Restricted Stock Unit Agreement does
not confer upon the Participant any right to continue as an employee or service
provider to the Service Recipient.
11.    Binding Effect. This Restricted Stock Unit Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.


2

--------------------------------------------------------------------------------





12.    Protected Rights. Nothing contained in this Restricted Stock Unit
Agreement or the Plan is intended to limit the Participant’s ability to (a)
report possible violations of law or regulation to, or file a charge or
complaint with, any Government Agency, (b) communicate with any Government
Agency or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company, or (c) under applicable United
States federal law to (i) disclose in confidence trade secrets to federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law or (ii) disclose
trade secrets in a document filed in a lawsuit or other proceeding, but only if
the filing is made under seal and protected from public disclosure.
13.    Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
14.    Governing Law. This Restricted Stock Unit Agreement shall be construed
and interpreted in accordance with the laws of the State of Delaware, without
regard to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Delaware.
15.    Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement, the Plan shall govern and control.
16.    Compliance With Section 409A of the Code. The Restricted Stock Units
granted hereby are intended to be exempt from or comply with Section 409A of the
Code, and shall be interpreted and construed accordingly. To the extent this
Restricted Stock Unit Agreement provides for the Restricted Stock Units to
become vested and be settled upon the Participant’s Termination, the applicable
shares of Common Stock shall be transferred to the Participant or his or her
beneficiary upon the Participant’s “separation from service,” within the meaning
of Section 409A of the Code; provided that if the Participant is a “specified
employee,” within the meaning of Section 409A of the Code, then to the extent
the Restricted Stock Units are deemed nonqualified deferred compensation within
the meaning of Section 409A of the Code, such shares of Common Stock shall be
transferred to the Participant or his or her beneficiary upon the earlier to
occur of (i) the six (6)-month anniversary of such separation from service and
(ii) the date of the Participant’s death.




3